Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment dated 02/12/2021 has been entered and considered for this Office Action. Accordingly, claims 1, 4-5, 21, 27, and 30 have been amended, and claims 8 and 28 have been cancelled. Claims 1-6, 9, 12-21, 23-27, and 29-33 are currently pending, with claims 15-19 withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. In response to applicant's argument on page 8 that one skilled in the art would not combine Sverdlik and Asmar because Sverdlik treats from inside the lumen and performs treatment, while Asmar attempts to provide non-invasive measurement and diagnosis by acquiring measurements external to the body, and that the catheter of Sverdlik “may have interfered” with the pulse wave measurements of Asmar, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Asmar is relied upon regarding “determining a stiffness of the artery by analyzing an indication of arterial wall movement amplitude due to pulsation, the arterial wall movement amplitude providing a measure of the artery’s ability to expand following treating,” which do not require a specific structural arrangement (such as one taught in Asmar) and however are drawn to the calculation/processing of collected data. Therefore, the skilled artisan would recognize that the .
On page 9, Applicant further alleges that the combination of Sverdlik and Asmar do not teach “artery wall movement and diameter are tracked based on echoes reflected by walls of the artery while the device is inside that same artery; and where an effectiveness of denervation treatment performed in that same artery is assessed by determining artery stiffness using the results of tracking, and more specifically, according to an indication of the artery wall movement amplitude.” Examiner respectfully disagrees. Regarding “artery wall movement and diameter are tracked based on echoes reflected by walls of the artery while the device is inside that same artery,” it can be seen in Fig. 1B that the catheter is inserted at step 166, and then treatment, feedback, and adjustment are repeated (see paragraph [0417]: “In some embodiments, feedback is a measure of the physical effect of the treatment on the tissue.  Optionally or alternatively, feedback is a functional measurement.  In some embodiments, feedback is provided on the transmission of the energy and/or parameters of the emitter and/or catheter (e.g., distance), in addition to or instead of on the target tissue.”). Therefore, when combined with Asmar, the combination would teach the artery wall movement and diameter are tracked based on echoes reflected by walls of the artery while the device is inside that same artery. Regarding the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5, 9, 12-14, 24-27, and 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sverdlik et al., (WO 2012/052926, hereinafter “Sverdlik”) and in further view of Asmar (US 6,511,436).
Regarding claims 1 and 30, Sverdlik, drawn to methods and systems for the treatments of nerve disorders (see Abstract), teaches a method for renal denervation treatment, comprising:
inserting into an artery (see Fig. 5) an elongate catheter 1222 comprising a tip portion (see page 19, lines 11-13: “A transducer 300 comprising an acoustic element 102 to produce ultrasound energy is optionally located on a distal end of catheter 1222.”) including one planar transceiver 300 (see Fig. 5) adapted for emitting ultrasound energy suitable for nerve denervation (see Sverdlik claim 52: “at least one ultrasound emitter mounted on the catheter and adapted for emitting unfocused ultrasound” and claim 56: “wherein said controller is configured for thermal treatment of renal nerves”) and for receiving signals received by the emitter or by a separate ultrasonic element.” Emphasis added); 
positioning said device at a distance from part of a wall of said artery to be treated, (see Sverdlik claim 54: “wherein said catheter is configured so that said emitter does not contact said wall”),
treating said artery by having said at least one transceiver of said device emit said ultrasound energy to denervate nerves (see claim 56: “wherein said controller is configured for thermal treatment of renal nerves”); 
within said artery (see Fig. 5), emitting ultrasound signals from said at least one transceiver and receiving on said at least one transceiver, echoes of said signals reflected by walls of said treated artery while said device is not in contact with said part of the wall (see claim 1: “selecting parameters sufficient to provide a desired therapeutic effect in said target tissue; and setting up a treatment system using said parameters.”).
tracking, for said treated artery and from within said treated artery, according to said received echoes, arterial wall movement and arterial diameter at one or more selected locations over time, wherein the tracking is performed at a location of denervation (see page 54, lines 23-page 55, line 2: “In some embodiments of the invention, the distance from the acoustic element to the arterial wall is measured, optionally continuously measured.  Optionally, the distance is measured using the acoustic element itself, for example, as described in co-filed PCT applications attorney docket numbers 52345 and/or 52342, incorporated herein entirely by reference.  In some embodiments, the distance is used as feedback to prevent high power operation of the acoustic element while touching the arterial wall, for example, if the distance is measured to be zero (e.g., contact) or relatively close to contact (e.g., 0.1 mm, 0.3 mm or other smaller, intermediate or larger distances), the power to the transducer can be reduced and/or shut off.  A potential advantage of measuring the distance using the element is a 
assessing the effectiveness of said treating according to results obtained by said tracking (see page 55, lines 5-8: “In some embodiments of the invention, monitoring of the treatment and/or feedback of the treatment can increase the level of control of the treatment (e.g., in real time, overall effect over several treatment sessions).  Optionally, desired clinical results are achieved by the treatment.”).
Sverdlik discloses the invention as claimed, but is silent with regards to determining a stiffness of the artery by analyzing an indication of arterial wall movement amplitude due to pulsation, the arterial wall movement amplitude providing a measure of the artery’s ability to expand following treating.
Asmar, drawn to a device and method for assessing cardiovascular function (see Abstract) teaches determining the stiffness of an artery using arterial wall movement amplitude due to pulsation (see Col. 4, lines 42-63: “he method, according to the invention, for measuring pulse wave velocity, includes recordation of a proximal pulse wave and a distal pulse wave at proximal and distal recording sites on the arterial tree…In this configuration, the pulse wave velocity can be measured between the carotid artery and the femoral artery to assess aorta-iliac arterial stiffness.”), the arterial wall movement amplitude providing a measure of the artery’s ability to expand following treating (see Col. 8 line 63-Col. 9, line 2: “A patient's response to therapy can also be evaluated using the method according to the invention.  The patient data is compared to a predetermined reference value, wherein the patient data in comparison to the predetermined value is indicative of the patient's response to therapy.  The patient can then be characterized in terms of the benefit obtained by the therapy.”).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of assessing renal denervation effectiveness of Sverdlik to include the tracking of 
While Sverdlik does not explicitly set forth using stiffness to assess the effectiveness of said treating, Sverdlik teaches using other clinical measurements as feedback, such as blood pressure, blood flow, etc. (see paragraph [0427]). The skilled artisan would recognize that the stiffness of a vessel would impact the blood pressure and blood flow through the artery, and therefore it would be obvious to use the stiffness as a parameter for measuring effectiveness, as taught by Sverdlik.

Regarding claim 2, Sverdlik teaches said one or more selected locations are locations of tissue ablation (see page 18, lines 1-3: “At 102, a target tissue is optionally determined, for example, to treat a clinical disorder by damaging (e.g., ablating) the target tissue, in accordance with an exemplary embodiment of the invention.”).

Regarding claims 3 and 5, Sverdlik discloses the location being near a location of tissue ablation and the tracking over time is measuring in 30 second increments (see page 71, line 5-page 72, line 5). Sverdlik is silent with regards to the selection location being at a horizontal distance of at least 0.5 cm from a location of tissue ablation, and said tracking over time comprising measuring said arterial wall movement and arterial diameter at least 5 times, periodically every 30 seconds. It does not appear that the location being at a horizontal distance of at least 0.5 cm from a location of tissue ablation and the measuring of 5 times every 30 seconds has criticality for the values. Tracking the arterial wall movement relatively close to the ablation site (for example, at least 0.5 cm as claimed, corresponds to the movement happening at the ablation site, and therefore assists in targeting the treatment at the appropriate location. Measuring the arterial diameter frequently (for example, every 30 seconds to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the selection location being at a horizontal distance of at least 0.5 cm from a location of tissue ablation, and said tracking over time comprising measuring at least one of arterial wall movement and arterial diameter at least 5 times, periodically every 30 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, Sverdlik teaches tracking is performed continuously during said denervation treatment (see page 54, lines 23-page 55, line 2: “In some embodiments of the invention, the distance from the acoustic element to the arterial wall is measured, optionally continuously measured.  Optionally, the distance is measured using the acoustic element itself, for example, as described in co-filed PCT applications attorney docket numbers 52345 and/or 52342, incorporated herein entirely by reference.  In some embodiments, the distance is used as feedback to prevent high power operation of the acoustic element while touching the arterial wall, for example, if the distance is measured to be zero 

Regarding claim 9, Sverdlik discloses the effectiveness is assessed by comparing pre-denervation and post-denervation measurements (see Table 6 on pages 59-61; before, during, and after treatment measurements are being compared and assessed).

Regarding claims 12-14, Sverdlik discloses a denervation treatment profile is adjusted according to said tracking, wherein the assessing comprises determining of the treatment should be repeated by applying a threshold to said at least one of arterial wall movement and arterial diameter, wherein adjusting comprises selecting treatment duration, treatment location, and an intensity of the applied energy for denervating the nerves (see page 55 lines 5-17, line [0429]-[0431]: “n some embodiments of the invention, monitoring of the treatment and/or feedback of the treatment can increase the level of control of the treatment (e.g., in real time, overall effect over several treatment sessions).  Optionally, desired clinical results are achieved by the treatment…In some embodiments, data from feedback and/or monitoring is used to adjust treatment parameters (e.g., frequency, ultrasonic intensity profile), for example, by a look-up table (e.g., stored in a memory), calculations, trial and error (e.g., slowly changing a parameter and/or monitoring changes).  Optionally, parameters are adjusted manually (e.g., by a user) using an interface coupled to a controller.  Alternatively or additionally, parameters are automatically adjusted, such as by a software module of controller…One or more non-limiting examples of adjustments include, increasing the treatment, reducing the treatment, stopping the treatment.”).

claim 24, Sverdlik discloses the ultrasound being non-focused (see claim 52: “at least one ultrasound emitter mounted on the catheter and adapted for emitting unfocused ultrasound”).

Regarding claim 25, Sverdlik discloses inserting comprises positioning said transceiver at a distance from said treated artery wall to prevent said transceiver from touching the wall (see claim 54: “wherein said catheter is configured so that said emitter does not contact said wall.”).

Regarding claim 26, Sverdlik discloses the treated artery comprising a renal artery (see claim 56: “said controller is configured for thermal treatment of renal nerves.”).

Regarding claim 27, Sverdlik discloses the tracking comprising tracking said arterial wall movement with respect to blood pressure of said part of a wall of said treated artery with said device does not contact (see page 54, lines 23-page 55, line 2: “In some embodiments of the invention, the distance from the acoustic element to the arterial wall is measured, optionally continuously measured.  Optionally, the distance is measured using the acoustic element itself, for example, as described in co-filed PCT applications attorney docket numbers 52345 and/or 52342, incorporated herein entirely by reference.” See also paragraph [0427]: “In some embodiments, clinical measurements are used as feedback.  For example, the results of renal denervation to treat persistent hypertension can be measured by one or more of, blood pressure, norepinephrine spillover, norepinephrine levels, renal artery blood flow.”)

Regarding claim 29, Sverdlik discloses none of said catheter device, said tip portion, or said transceiver are in mechanical contact with said part of said wall (see Fig. 5; the elements are within the center of the vessel with no contact to said part of said wall.

Regarding claim 31, Sverdlik discloses the transceiver is rectangular (see Fig 5; element 300 is rectangular).

Regarding claims 32 and 33, Sverdlik discloses the positioning allows blood to flow naturally across said transceiver to cool said transceiver (see page 17, lines 23-24: “In an exemplary embodiment of the invention, cooling of an ultrasonic emitter by blood flow allows higher power to be used.”) and along said part of said wall to cool said part of said wall (see page 16, lines 13-16: “A particular feature of some embodiments of the invention is that an extent of treatment in a dimension perpendicular to the lumen wall is affected both by cooling of the lumen wall, e.g., by natural blood flow and by dissipation of energy as the energy penetrates into the tissue.”).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sverdlik and Asmar, as applied to claims 1-5, 9, 12-14, 24-27, and 29-33 above, and in further view of Stahmann et al., (US PG Pub 2012/0232409, hereinafter “Stahmann”).
Regarding claim 6, Sverdlik is silent with regards to assessment is performed by analyzing measurement results of both arterial wall movement and arterial diameter.
Stahmann, drawn to renal artery occlusion during renal denervation therapy (see Abstract), teaches tracking useful physiological parameters at one or more selected locations in the renal artery continuously over time (see paragraphs [0052]-[0054]; specifically: “A number of different physiologic parameters can be monitored individually or in combination. A representative list of useful physiologic parameters that can be monitored for assessing completeness of renal denervation therapy include: systemic blood pressure; cardiac chamber (e.g. left ventricular) blood pressure; pulmonary blood pressure; renal blood flow; a neuro-hormonal level; a renin level; arterial constriction or dilation; heart 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Sverdlik to include the tracking and assessing steps as taught by Stahmann, in order to allow for the measurement of the specific physiological parameters, as recognized in Stahmann.

Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sverdlik and Asmar, as applied to claims 1-5, 9, 12-14, 24-27, and 29-33 above, and further in view of Kantorovich (US 6,261,233).
Regarding claims 20-21, Sverdlik discloses the invention as claimed, however is silent with regards to measuring a distance between an energy emitter and an artery wall and an amplitude of artery wall movement being calculated based on said measuring.
However Kantorovich, drawn to a method for determining blood flow velocity, teaches measuring a distance between an energy emitter 66, 68 and an artery wall 20 (see Fig. 6A; Col. 16 line 66-Col. 17, line 12: "FIG. 6A shows a preferred method of determining changes in a diameter of blood vessel 20. An ultrasonic transducer 66 is oriented perpendicular to blood vessel 20 and continuously measures the distance to blood vessel 20 using methods well known in the art, such as echo-time. When vessel 20 dilates due to increased blood pressure, the travel time of an ultrasonic wave from transducer 66 to vessel 20 and back is reduced by an amount corresponding to the change in the diameter of blood vessel 20. Preferably, determination of the diameter of vessel 20 is combined with a determination of the pulse wave velocity. To this end, a second transducer 68, located a known distance from transducer 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of using an ultrasonic energy measurement device for treating and measuring, as disclosed by Sverdlik, to include the calculation of artery wall movement using measured distances between the energy emitters, as taught by Kantorovich, in order to more accurately estimate blood flow velocity, blood pressure, and vessel diameter, by using pulse wave velocity measurements, as recognized by Kantorovich.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Sverdlik and Asmar in view of Kantorovich as applied to claims 20-21 above, and as evidenced by AN et al., (Signal Processing Overview of Ultrasound Systems for Medical Imaging, hereinafter “AN”) and Shung (Diagnostic Ultrasound: Imaging and Blood Flow Measurements).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to analyze the echo signals reflected by the artery wall and received by a transducer and apply FFT to the reflected signals in order to determine that artery wall movement as a function of time, since spectral mode is a well-known and conventional display mode for the purposes of measuring motion, in the same way that B-mode or any other display mode is known, as evidenced by Shung and AN, since Sverdlik discloses monitoring different physiologic parameters having to do with motion (see Shung, Fig. 5.2, pages 103-104; and AN, page 5 Basic Concepts: “In spectral mode, an windowed fast Fourier transform (FFT) is performed on the demodulated signal and displayed separately").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M MCDONALD/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793